Cartwright, J., specially concurring: I agree with the conclusion reached by the court in this case, but regard the third proposition of the opinion as not applicable to the case. After attempting to create an intermediate estate in a trustee for a period of twenty-five years the testatrix devised the property to certain named persons, or their heirs, absolutely, meaning, as I think, that after the expiration of twenty-five years the property should go to the persons named, if living, or if deceased, to those who would then stand in the relation of heirs of said persons, excluding their mother. The word “or” interposed between the names of the devisees and their heirs indicates substitution in a will of the nature of this one. (Ebey v. Adams, 135 Ill. 80; 1 Redfield. on Wills, 486.) As the first devisees are living and the attempt to create an intermediate estate failed, they take the property in fee.